                                                                                                        FILED
                                                                                               2021 Apr-07 PM 12:41
                                                                                               U.S. DISTRICT COURT
                                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT FOR THE
                        NORTHERN DISTRICT OF ALABAMA
                                MIDDLE DIVISION

LAKEISHA EZELL, as representative of the
                                   )
ESTATE OF TERRENCE ANDREWS,        )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   ) Case No.: 4:20-cv-02058-ACA
JEFFERSON DUNN; GRANTT CULLIVER; )
CHARLES DANIELS; JEFFERY           )
WILLIAMS; EDWARD ELLINGTON;        )
KARLA JONES; GWENDOLYN GIVENS;     )
ANTHONY BROOKS; CARL SANDERS;      )
GARY MALONE; KEVIN WHITE; CARLA )
GRAHAM; NEKETRIS ESTELLE; LARRY )
BAKER, TANYA ARY, ON-DUTY CUBE     )
OFFICER, and ON-DUTY GATE OFFICER, )
                                   )
          Defendants.              )
                                   ) JURY TRIAL DEMANDED
                                   )
                                   )

                  REQUEST FOR SERVICE VIA CERTIFIED MAIL

       Plaintiff Lakeisha Ezell, by her attorneys with the law firms of Loevy & Loevy and the

Dagney Johnson Law Group, respectfully requests that Defendant Charles Daniels be served

via certified mail pursuant to Alabama Rules of Civil Procedure 4(i)(2) and Federal Rules of

Civil Procedure 4(e)(1).

                                            Respectfully submitted,
                                            LAKEISHA EZELL
                                            BY: /s/ Ruth Brown_
                                             Counsel of Record
Ruth Z. Brown (pro hac vice)
Megan Pierce (pro hac vice)
LOEVY & LOEVY
311 N. Aberdeen, 3rd Floor
Chicago, IL 60607
T: 312-243-5900
F: 312-243-5902
E: ruth@loevy.com, megan@loevy.com
*Counsel of Record

Anil A. Mujumdar (ASB-2004-L65M)
Dagney Johnson Law Group
2170 Highland Avenue, Suite 250
Birmingham, AL 35205
T: 205.590.6986
F: 205.809.7899
E: anil@dagneylaw.com




                                     2
